UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7583


CHARLES R. BARTON, JR.,

                Petitioner - Appellant,

          v.

WARDEN, COFFEEWOOD CORRECTIONAL CENTER,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00304-sgw-mfu)


Submitted:   March 16, 2010                   Decided:    April 7, 2010


Before WILKINSON and      DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles R. Barton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles R. Barton, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate        of   appealability.       28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial      showing      of    the    denial    of      a

constitutional        right.”           28    U.S.C.      § 2253(c)(2)     (2006).          A

prisoner       satisfies         this        standard      by     demonstrating         that

reasonable       jurists        would    find      that    any    assessment       of     the

constitutional        claims      by    the    district     court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Barton has

not     made    the   requisite         showing.          Accordingly,      we     deny    a

certificate of appealability and dismiss the appeal.                              We also

deny Barton’s motion to appoint counsel.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                               2